NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                             Electronically Filed
                                             Intermediate Court of Appeals
                                             CAAP-XX-XXXXXXX
                                             07-OCT-2020
                                             09:04 AM

                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS
                      OF THE STATE OF HAWAI#I


                       IN THE INTEREST OF AA


        APPEAL FROM THE FAMILY COURT OF THE FIRST CIRCUIT
                       (FC-S NO. 16-00249)

             ORDER DENYING MOTION FOR RECONSIDERATION
     (By:   Leonard, Presiding Judge, Chan and Hiraoka, JJ.)

          Upon review of the motion for reconsideration filed by
Appellant AM on October 5, 2020, and the record on appeal, it
appears that AM does not "present new evidence and/or arguments
that could not have been presented during the earlier"
proceedings. See Chen v. Mah, 146 Hawai#i 157, 172, 457 P.3d
796, 811 (2020). Therefore, IT IS HEREBY ORDERED that the motion
for reconsideration is denied.
          DATED: Honolulu, Hawai#i, October 7, 2020.

                                     /s/ Katherine G. Leonard
                                     Presiding Judge

                                     /s/ Derrick H.M. Chan
                                     Associate Judge

                                     /s/ Keith K. Hiraoka
                                     Associate Judge